DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/13/2022, Claim 2 has been cancelled, and Claims 1 and 3-20 are pending.

REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Reesemann (US Patent 5,836,868), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 and 16 which recite, inter alia " an interlock portion that is fixed to the slide portion so that axial movement of the interlock portion results in axial movement of the slide portion, the interlock portion being movable in the axial direction relative to and along the shaft portion; the outer tube including a press-side engagement portion that protrudes in a radial direction and moves together with the outer tube: the interlock portion including a movement-side engagement portion that protrudes in the radial direction on a distal side or a proximal side of the press-side engagement portion, the movement-side engagement portion and the press-side engagement portion being movable into a contacting engagement with one another and out of contacting engagement with one another when the interlock portion is moved in the axial direction relative to the shaft portion; and axial movement of the outer tube in the axial direction causing the press-side engagement portion to axially move in the axial direction and move into contacting engagement with the movement-side engagement portion, the contacting engagement between the press-side engagement portion and the movement-side engagement portion during the axial movement of the outer tube in the axial direction causing the interlock portion and the slide portion to axially move in the axial direction relative to the elongated shaft".
The closest prior art of record, Reesemann (US Patent 5,836,868), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 10 which recite, inter alia "a slide portion that is slidably mounted on the elongated shaft to slide in the axial direction along the elongated shaft, the slide portion being axially slidable in the axial direction relative to the elongated shaft, the slide portion being fixed to the proximal end of each of the plurality of wires so that sliding movement of the slide portion along the elongated shaft results in sliding movement of the proximal end of each of the plurality of wires along the elongated shaft; a distal side stopper and a proximal side stopper fixed to the elongated shaft to restrict movement of the slide portion”.
The closest prior arts of record Reeseman teaches a medical device similar to that of Claims 1, 10, and 16, however the prior art of record does not teach the particulars of the claims.
Because none of the prior art documents of record teach a medical device as recited in Claims 1, 10, and 16, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 10, and 16 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771